Exhibit 10.1

 

AMENDMENT NO. 2
TO
SEVENTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
ASHFORD HOSPITALITY LIMITED PARTNERSHIP

 

October 18, 2016

 

This Amendment No. 2 to the Seventh Amended and Restated Agreement of Limited
Partnership of Ashford Hospitality Limited Partnership (this “Amendment”) is
made as of October 18, 2016, by Ashford OP General Partner LLC, a Delaware
limited liability company, as general partner (the “General Partner”) of Ashford
Hospitality Limited Partnership, a Delaware limited partnership (the
“Partnership”), pursuant to the authority granted to the General Partner in
Section 11.1(b) of the Seventh Amended and Restated Agreement of Limited
Partnership of Ashford Hospitality Limited Partnership, dated April 14, 2016, as
amended by Amendment No. 1 thereto dated as of July 13, 2016 (the “Partnership
Agreement”), for the purpose of issuing additional Partnership Units in the form
of Preferred Partnership Units.  Capitalized terms used and not defined herein
shall have the meanings set forth in the Partnership Agreement.

 

WHEREAS, the Board of Directors (the “Board”) of Ashford Hospitality Trust, Inc.
(the “Company”) and a duly authorized committee thereof adopted resolutions on
October 11, 2016 and October 13, 2016 classifying and designating 6,900,000
shares of Preferred Stock (as defined in the Articles of Amendment and
Restatement of the Company (the “Charter”)) as Series G Preferred Stock;

 

WHEREAS, the Board filed Articles Supplementary to the Charter with the State
Department of Assessments and Taxation of Maryland on October 17, 2016,
establishing the Series G Preferred Stock, with such preferences, rights,
powers, restrictions, limitations as to distributions, qualifications and terms
and conditions of redemption as described in the Series G Articles
Supplementary;

 

WHEREAS, Section 11.1(b) of the Partnership Agreement permits the General
Partner to amend the Partnership Agreement without the approval of any other
Partner if such amendment is to create, issue or reflect the creation or
issuance of additional Partnership Interests;

 

WHEREAS, the General Partner has determined that, in connection with the
issuance of the Series G Preferred Stock, it is necessary and desirable to amend
the Partnership Agreement to create additional Partnership Units in the form of
Preferred Partnership Units having designations, preferences and other rights
which are substantially the same as the economic rights of the Series G
Preferred Stock; and

 

WHEREAS, the General Partner desires to so amend the Partnership Agreement as of
the date first set forth above.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the General Partner hereby amends the Partnership Agreement as
follows:

 

1.                                      Article I is amended to add the
following defined terms in their respective alphabetical order within Article I:

 

“Series G Articles Supplementary” shall mean the Articles Supplementary
Establishing and Fixing the Rights and Preferences of a Series of Preferred
Stock, designating the rights and preferences of the 7.375% Series G Cumulative
Preferred Stock, filed as part of the Company’s charter with the State
Department of Assessments and Taxation of Maryland, on October 17, 2016.

 

“Series G Preferred Partnership Interests” shall mean a partnership interest in
the Partnership evidenced by the Series G Preferred Partnership Units, having a
preference in payment of distributions or on liquidation as set forth in
Exhibit S to this Agreement.

 

“Series G Preferred Partnership Units” shall mean the series of Preferred
Partnership Units established pursuant to this Agreement, representing a
fractional, undivided share of the Series G Preferred Partnership Interests of
all Partners issued under this Agreement.

 

“Series G Preferred Stock” shall mean the Series G Cumulative Preferred Stock of
the Company, with such preferences, rights, voting powers, restrictions,
limitations as to distributions, qualifications and terms and conditions of
redemption as described in the Series G Articles Supplementary.

 

2.                                      In accordance with Section 4.3 of the
Partnership Agreement, set forth in Exhibit S hereto are the terms and
conditions of the Series G Preferred Partnership Units which are hereby
established and issued to Ashford OP Limited Partner, LLC in consideration of
its contribution to the Partnership of the proceeds from the issuance and sale
of the Series G Preferred Stock by the Company.  The Partnership Agreement is
hereby amended to incorporate such Exhibit S as Exhibit S thereto and to replace
Exhibit A thereto with a revised Exhibit A to reflect the issuance of the
Series G Preferred Partnership Units.

 

3.                                      Section B of Exhibit R of the
Partnership Agreement is amended to correct a typographical error by changing
the first reference to “Series E Preferred Partnership Units” to read “Series F
Preferred Partnership Units” and as so amended Section B of Exhibit R reads:

 

B.                                    Rank.  The Series F Preferred Partnership
Units, with respect to rights to distributions and payments to Partners, the
distribution of assets upon the liquidation, dissolution or winding up of the
Partnership, rank (a) prior or senior to the Common Partnership Units and all
Partnership Units issued by the Partnership (“Junior Units”) the terms of which
specifically provide that such Partnership Units rank junior to the Series F
Preferred Partnership Units; (b) on a parity with the Series A Preferred
Partnership Units, Series D Preferred Partnership Units, Series E Preferred
Partnership Units and all other Partnership Units issued in the future by the
Partnership (“Parity Units”) the terms of which specifically provide that such
Partnership Units rank on a parity with the Series F Preferred Partnership
Units; (c) junior to all Partnership Units issued by the Partnership

 

2

--------------------------------------------------------------------------------


 

the terms of which specifically provide that such Partnership Units rank senior
to the Series F Preferred Partnership Units; and (d) junior to all of the
Partnership’s existing and future indebtedness.

 

4.                                      Except as modified herein, all terms and
conditions of the Partnership Agreement shall remain in full force and effect,
which terms and conditions the General Partner hereby ratifies and confirms.

 

5.                                      This Amendment shall be construed and
enforced in accordance with and governed by the laws of the State of Delaware,
without regard to conflicts of law.

 

6.                                      If any provision of this Amendment is or
becomes invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein shall not be
affected thereby.

 

(The remainder of this page intentionally left blank.)

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.

 

 

Ashford OP General Partner LLC,

 

a Delaware limited liability company, as General Partner of Ashford Hospitality
Limited Partnership

 

 

 

 

 

By:

/s/ David A. Brooks

 

 

David A. Brooks, Vice President

 

Amendment No. 2 to Seventh Amended and Restated LP Agreement of Ashford
Hospitality Limited Partnership

 

--------------------------------------------------------------------------------


 

EXHIBIT S

 

DESIGNATION OF TERMS AND CONDITIONS OF SERIES G
 PREFERRED PARTNERSHIP UNITS

 

A.                                    Designation and Number.  A series of
Preferred Partnership Units, designated as Series G Preferred Partnership Units,
is hereby established.  The number of authorized Series G Preferred Partnership
Units shall be 6,900,000.

 

B.                                    Rank.  The Series G Preferred Partnership
Units, with respect to rights to distributions and payments to Partners, the
distribution of assets upon the liquidation, dissolution or winding up of the
Partnership, rank (a) prior or senior to the Common Partnership Units and all
Partnership Units issued by the Partnership (“Junior Units”) the terms of which
specifically provide that such Partnership Units rank junior to the Series G
Preferred Partnership Units; (b) on a parity with the Series A Preferred
Partnership Units, Series D Preferred Partnership Units, Series E Preferred
Partnership Units, Series F Preferred Partnership Units and all other
Partnership Units issued in the future by the Partnership (“Parity Units”) the
terms of which specifically provide that such Partnership Units rank on a parity
with the Series G Preferred Partnership Units; (c) junior to all Partnership
Units issued by the Partnership the terms of which specifically provide that
such Partnership Units rank senior to the Series G Preferred Partnership Units;
and (d) junior to all of the Partnership’s existing and future indebtedness.

 

C.                                    Distributions.

 

(i)                                     Pursuant to Section 8.1 of the
Partnership Agreement but subject to the rights of holders of any Preferred
Partnership Units ranking senior to the Series G Preferred Partnership Units as
to the payment of distributions, Ashford OP Limited Partner LLC, in its capacity
as the holder of the then outstanding Series G Preferred Partnership Units,
shall be entitled to receive, when, as and if authorized by the General Partner,
from the Cash Flow, cumulative quarterly preferential cash distributions in an
amount per Series G Preferred Partnership Unit equal to 7.375% of the $25.00
liquidation preference per annum (equivalent to a fixed annual amount of
$1.84375 per Series G Preferred Partnership Unit).  Distributions of Preferred
Return on the Series G Preferred Partnership Units shall be cumulative from (and
including) the date of original issuance, whether or not in any distribution
period or periods (i) such distributions shall be authorized by the General
Partner, (ii) there shall be funds legally available for the payment of such
distributions or (iii) any agreement prohibits the Partnership’s payment of such
distributions, and such distributions shall be payable quarterly on the 15th day
of January, April, July and October of each year (or, if not a Business Day, the
next succeeding Business Day with the same force and effect as if paid on such
distribution date, and no interest or additional distributions or other sums
shall accrue on the amount so payable from such distribution date to such next
succeeding Business Day).  Any distribution of Preferred Return payable on the
Series G Preferred Partnership Units for any distribution period (as defined
below) will be computed on the basis of twelve 30-day months and a 360-day
year.  Distributions of Preferred Return will be payable in arrears to holders
of record as they appear on the records of the Partnership at the close of
business on the last day of each of March, June, September and December, as the
case

 

Exhibit S - Page 1

--------------------------------------------------------------------------------


 

may be, immediately preceding the applicable distribution payment date, which
dates shall be the Partnership Record Dates for the Series G Preferred
Partnership Units.  Except for distributions in liquidation or redemption as
provided in Sections D and E, respectively, holders of Series G Preferred
Partnership Units will not be entitled to receive any distributions in excess of
cumulative Preferred Returns accrued on the Series G Preferred Partnership Units
at the rate specified in this paragraph.  No interest will be paid in respect of
any distribution payment or payments on the Series G Preferred Partnership Units
that may be in arrears. As used herein, “distribution period” shall mean the
respective periods commencing on, and including, the 1st day of January, April,
July and October of each year and ending on, and including, the last day of each
March, June, September and December, respectively (other than the initial
distribution period with respect to units issued on October 18, 2016, which
shall commence on (and include) October 18, 2016 and end on (and include)
December 31, 2016, and other than the distribution period during which any
Series G Preferred Partnership Units shall be redeemed pursuant to Section E,
which shall end on, and include, the day preceding the redemption date with
respect to the Series G Preferred Partnership Units being redeemed).

 

(ii)                                  When distributions of Preferred Return are
not paid in full upon the Series G Preferred Partnership Units or any other
series of Parity Units, or a sum sufficient for such payment is not set apart,
all distributions of Preferred Return authorized by the General Partner upon the
Series G Preferred Partnership Units and any other series of Parity Units shall
be authorized by the General Partner ratably in proportion to the respective
amounts of such distributions accumulated, accrued and unpaid on the Series G
Preferred Partnership Units and accumulated, accrued and unpaid on such Parity
Units.  Except as set forth in the preceding sentence, unless distributions on
the Series G Preferred Partnership Units equal to the full amount of
accumulated, accrued and unpaid distributions of Preferred Return have been or
contemporaneously are authorized by the General Partner and paid, or authorized
by the General Partner and a sum sufficient for the payment thereof set apart
for such payment for all past distribution periods, no distributions (other than
distributions paid in Junior Units or options, warrants or rights to subscribe
for or purchase Junior Units) shall be authorized by the General Partner or paid
or set aside for payment by the Partnership with respect to any class or series
of Parity Units.  Unless full cumulative distributions of Preferred Return on
the Series G Preferred Partnership Units have been paid or authorized by the
General Partner and set apart for payment for all past distribution periods, no
distributions (other than distributions paid in Junior Units or options,
warrants or rights to subscribe for or purchase Junior Units) shall be
authorized by the General Partner or paid or set apart for payment by the
Partnership with respect to any Junior Units, nor shall any Junior Units or
Parity Units be redeemed, purchased or otherwise acquired for any consideration,
or any monies be paid to or made available for a sinking fund for the redemption
of any Junior Units or Parity Units (except by conversion or exchange for Junior
Units, or options, warrants or rights to subscribe for or purchase Junior
Units), nor shall any other cash or property be paid or distributed to or for
the benefit of holders of Junior Units or Parity Units.  Notwithstanding the
foregoing, the General Partner shall not be prohibited from (i) authorizing or
paying or setting apart for payment any Preferred Return or distribution on any
Junior Units or Parity Units or (ii) redeeming, purchasing or otherwise
acquiring any Junior Units or Parity Units, in

 

Exhibit S - Page 2

--------------------------------------------------------------------------------


 

each case, if such authorization, payment, redemption, purchase or other
acquisition is necessary to maintain the Company’s qualification as a REIT.

 

(iii)                               No distribution of Preferred Return on the
Series G Preferred Partnership Units shall be authorized by the General Partner
or paid or set apart for payment at such time as the terms and provisions of any
agreement of the Partnership, including any agreement of the Partnership
relating to the Partnership’s indebtedness, prohibits such authorization,
payment or setting apart for payment or provides that such authorization,
payment or setting apart for payment would constitute a breach thereof, or a
default thereunder, or if such authorization, payment or setting apart for
payment shall be restricted or prohibited by law.

 

(iv)                              In determining whether a distribution (other
than upon voluntary or involuntary liquidation, dissolution or winding up of the
Partnership) of Preferred Return or in redemption or otherwise, is permitted,
amounts that would be needed, if the Partnership were to be dissolved at the
time of the distribution, to satisfy the liquidation preference of the Series G
Preferred Partnership Units (as provided in Section D below) will not be added
to the Partnership’s total liabilities.

 

D.                                    Liquidation Preference.

 

(i)                                     Upon any voluntary or involuntary
liquidation, dissolution or winding up of the Partnership, before any payment or
distribution shall be made to or set apart for the holders of any Junior Units,
Ashford OP Limited Partner LLC, in its capacity as holder of the Series G
Preferred Partnership Units, shall be entitled to receive a liquidation
preference distribution of $25.00 per Series G Preferred Partnership Unit, plus
an amount equal to all accumulated, accrued and unpaid Preferred Return to the
date of final distribution, but Ashford OP Limited Partner LLC shall not be
entitled to any further payment with respect thereto.  If upon any liquidation,
dissolution or winding up of the Partnership, its assets, or proceeds thereof,
distributable among Ashford OP Limited Partner LLC, in its capacity as the
holder of the Series G Preferred Partnership Units, shall be insufficient to pay
in full the above described preferential distribution and liquidating
distributions on any other series of Parity Units, then such assets, or the
proceeds thereof, shall be distributed among Ashford OP Limited Partner LLC, in
its capacity as the holder of the Series G Preferred Partnership Units, and the
holders of any such other Parity Units ratably in the same proportion as the
respective amounts that would be payable on such Series G Preferred Partnership
Units and any such other Parity Units if all amounts payable thereon were paid
in full.

 

(ii)                                  Upon any liquidation, dissolution or
winding up of the Partnership, after payment shall have been made in full to
Ashford OP Limited Partner LLC, in its capacity as the holder of the Series G
Preferred Partnership Units, holders of the Series G Preferred Partnership Units
shall have no right or claim to any of the remaining assets of the Partnership.

 

(iii)                               None of a consolidation or merger of the
Partnership with or into another entity, a merger of another entity with or into
the Partnership, a statutory unit exchange

 

Exhibit S - Page 3

--------------------------------------------------------------------------------


 

by the Partnership or a sale, lease or conveyance of all or substantially all of
the Partnership’s property or business shall be considered a liquidation,
dissolution or winding up of the affairs of the Partnership.

 

E.                                     Redemption.  In connection with the
redemption by the Company of any shares of Series G Preferred Stock in
accordance with the provisions of the Series G Articles Supplementary, the
Partnership shall provide cash to Ashford OP Limited Partner LLC for such
purpose which shall be equal to the redemption price (as set forth in the
Series G Articles Supplementary), plus all distributions of Preferred Return
accumulated and unpaid to, but not including, the Redemption Date (as defined in
the Series G Articles Supplementary), and one Series G Preferred Partnership
Unit shall be concurrently redeemed with respect to each share of Series G
Preferred Stock so redeemed by the Company.  From and after the applicable
Redemption Date, the Series G Preferred Partnership Units so redeemed shall no
longer be outstanding and all rights hereunder, to distributions or otherwise,
with respect to such Series G Preferred Partnership Units shall cease.

 

F.                                      Voting Rights.  Except as required by
applicable law, the holder of the Series G Preferred Partnership Units, as such,
shall have no voting rights.

 

G.                                    Conversion.  In connection with the
conversion by the Company of any shares of Series G Preferred Stock into shares
of REIT Common Shares in accordance with the provisions of the Series G Articles
Supplementary, the Partnership shall convert Series G Preferred Partnership
Units into Common Partnership Units and issue such Common Partnership Units to
Ashford OP Limited Partner LLC.  The number of Common Partnership Units into
which the Series G Preferred Partnership Units are convertible shall be equal to
the number of REIT Common Shares into which the Series G Preferred Stock is then
being converted, as set forth in the Series G Articles Supplementary.  From and
after the applicable Change of Control Conversion Date (as such term is defined
in the Series G Articles Supplementary), the Series G Preferred Partnership
Units so converted shall no longer be outstanding and all rights hereunder, to
distributions or otherwise, with respect to such Series G Preferred Partnership
Units shall cease.

 

H.                                   Restriction on Ownership.  The Series G
Preferred Partnership Units shall be owned and held solely by Ashford OP Limited
Partner LLC.

 

I.                                        Allocations.  Allocations of the
Partnership’s items of income, gain, loss and deduction allocable with respect
to Series G Preferred Partnership Units shall be allocated pro rata among
holders of Series G Preferred Partnership Units in accordance with Article V of
the Partnership Agreement.

 

Exhibit S - Page 4

--------------------------------------------------------------------------------